Exhibit 10.1

DUSKA THERAPEUTICS, INC.

NOTE AND WARRANT PURCHASE AGREEMENT

THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
                     by and among Duska Therapeutics, Inc., a Nevada corporation
(the “Company”), and the investor listed on Exhibit A hereto, herein referred to
as an “Investor.”

THE PARTIES HEREBY AGREE AS FOLLOWS:

SECTION 1

ISSUANCE OF NOTES AND WARRANTS

1.1 Issuance of Notes. Subject to the terms and conditions of this Agreement, at
Closing (as defined below), the Company shall issue and sell to the Investor
participating in such Closing a convertible promissory note (each such note, a
“Note”) in the principal amount (the “Principal Amount”) equal to the amount set
forth beneath the caption “Principal Amount” with respect to such Closing set
forth opposite such Investor’s name on Exhibit A attached hereto. The Note shall
be in the form of Exhibit B attached hereto. In payment for the Note and the
related Warrant (defined in Section 1.2), each Investor shall pay to the Company
an amount of cash in United States dollars equal to the Principal Amount (the
“Purchase Price”). Upon payment of $0.05 per share (the “Conversion Price”), the
Note shall be convertible into that number of shares of Common Stock of the
Company calculated as follows:

 

Number of shares of

Common Stock

   =    (Principal Amount of the Note) divided by (0.05)

issuable upon

conversion of the

Note

     

1.2 Issuance of Warrants. Subject to the terms and conditions of this Agreement,
at the Closing, the Company shall issue to the Investor that has purchased a
Note hereunder, with respect to each such Note, a warrant (the “Warrant”), in
the form of Exhibit C attached hereto, representing the right to purchase up to
that number of shares of Common Stock of the Company (as adjusted for stock
splits, recapitalizations or other similar events) calculated as follows:

 

Number of shares of

Common Stock

   =    (Principal Amount of the Note) divided by (0.15)

issuable upon

exercise of the

Warrant

     



--------------------------------------------------------------------------------

The Warrant shall, unless sooner terminated as provided therein, have a term of
five (5) years from the date of issuance. The exercise price for each share of
Common Stock covered by the Warrant shall be the Stock Purchase Price (as
defined below) (subject to adjustment as set forth in the Warrant).

1.3 Stock Purchase Price. For purposes of this Agreement, “Stock Purchase Price”
shall mean $0.05 for the shares issued upon conversion and $0.15 for the Common
Stock issued pursuant to the exercise of the warrants.

SECTION 2

CLOSINGS

2.1 Initial Closing. The initial closing of the purchase and sale of Note and
Warrants hereunder (the “Closing”) shall be held at the offices of Duska
Therapeutics, Inc., Two Bala Plaza, Suite 300, Bala Cynwyd, PA 19004 on the date
of this Agreement, or at such other place and date as is mutually agreeable to
the Company and Investor that are identified on Exhibit A as purchasing the Note
representing a majority of the aggregate Principal Amounts of all Note to be
issued at the Closing.

2.2 Subsequent Closings. Subsequent to the Closing and subject to the foregoing
limitation, the Company may issue and sell additional Notes and Warrants to such
additional investors as it shall select in its sole and absolute discretion. Any
such additional investor shall execute and deliver a counterpart signature page
to this Agreement, and thereby become a party to and be deemed an Investor
hereunder. All additional Investors and all additional Purchase Prices invested
hereunder shall be reflected on Exhibit A, which shall be automatically amended
without any further action by any party hereto.

2.3 Delivery. At the Closing (i) the Investor participating in said Closing
shall deliver to the Company a check or wire transfer of immediately available
United States funds in the amount of such Investor’s Purchase Price with respect
to such Closing, and (ii) the Company shall execute and deliver to each such
Investor (A) a Note reflecting the name of the Investor, a principal amount
equal to such Investor’s Principal Amount and the date of such Closing and (B) a
Warrant reflecting the number of shares purchasable as set forth in Section 1.2
hereof and the Stock Purchase Price. Each such Note and Warrant shall be a
binding obligation of the Company upon execution thereof by the Company and
delivery thereof to an Investor.



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES OF INVESTORS

Each Investor hereby represents, warrants and covenants to the Company as
follows:

3.1 Organization; Valid Existence; Qualification. Investor is a
                     duly organized and validly existing under the laws of
                    . Investor has all requisite corporate power and authority
to own and operate its properties and assets and to carry on business as now
conducted and as presently proposed to be conducted, and to execute and deliver
this Agreement, to purchase the Note, the Warrants and the Common Stock issuable
upon the conversion of the Note or the exercise of the Warrants (collectively,
the “Securities”) hereunder and to carry out the provisions of this Agreement.

3.2 Authorization. Investor has full power and authority to enter into this
Agreement, and this Agreement, when executed and delivered, will constitute a
valid and legally binding obligation of Investor enforceable against it in
accordance with its terms.

3.3 Purchase for Own Account. Such Investor represents that it is acquiring the
Securities solely for investment for such Investor’s own account not as a
nominee or agent, and not with a view to the distribution, assignment or resale
of any part thereof, and that such Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. The
acquisition by such Investor of any of the Securities shall constitute
confirmation of the representation by such Investor that such Investor does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.

3.4 Disclosure of Information. Such Investor has received or had public access
to all the information it considers necessary or appropriate for deciding
whether to acquire the Securities, including but not limited to all information
concerning the Company made publicly available with the Securities and Exchange
Commission (“SEC”). Such Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and the business,
properties, prospects and financial condition of the Company.

3.5 Investment Experience. Such Investor represents that it is an investor in
securities of companies in private placement transactions of securities of
companies in a similar stage of development or financial crisis and acknowledges
that it can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities. If other than an
individual, such Investor also represents it has not been organized for the
purpose of acquiring the Securities. Such Investor acknowledges that any
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

3.6 Accredited Investor. Such Investor is an “accredited investor” within the
meaning of Regulation D, promulgated under the Securities Act of 1933, as
amended (the “Act”).

3.7 Restrictions on Transfer. Such Investor understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under



--------------------------------------------------------------------------------

such laws and applicable regulations such securities may be resold without
registration under the Act, only in certain limited circumstances. In this
connection, such Investor represents that it is familiar with Rule 144,
promulgated under the Act (“SEC Rule 144”) as presently in effect, and
understands the resale limitations imposed thereby and by the Act. In
particular, such Investor is aware that the Securities may not be sold pursuant
to SEC Rule 144 unless all of the conditions of that rule are met. Among the
conditions for use of SEC Rule 144 may be the availability of current
information to the public about the Company. Such Investor has no immediate need
for liquidity in connection with this investment and does not anticipate that it
will need to sell his, her or its Securities in the foreseeable future.

3.8 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3, and:

(a) there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

(b) (i) such Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) such Investor
shall have furnished the Company with an opinion of counsel reasonably
satisfactory to the Company that such disposition will not require registration
of such shares under the Act.

3.9 Reliance Upon Investor’s Representations. Investor understands that the
Securities have not been registered under the Act on the grounds that the sale
provided for in this Agreement and the issuance of Securities hereunder is
exempt from registration under the Act pursuant to Section 4(2) thereof, and
that the Company’s reliance on such exemption is predicated on the Investor’s
representations set forth herein. Investor realizes that the basis for the
exemption may not be present if, notwithstanding such representations, the
Investor has in mind merely acquiring shares of the Securities for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise. Investor has no such intention.

3.10 Legends.

It is understood that the certificates evidencing the Securities may bear one or
all of the following legends:

(a) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS (THE
“STATE LAWS”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF REGISTRATION OR QUALIFICATION UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION OR QUALIFICATION THEREUNDER.”



--------------------------------------------------------------------------------

(b) Any legend required by the Bylaws of the Company or applicable state
securities laws.

3.11 Brokerage. There will be no brokerage commissions or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of
Investor. Following each Closing, as applicable, Investor will timely file all
documents required to be filed by it with the SEC under the Securities Exchange
Act of 1934, as amended, in connection with the purchase of the Securities.

SECTION 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to each Investor that:

4.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as now conducted. The Company is duly qualified to transact
business and is in good standing in the State of Pennsylvania.

4.2 Authorization. All corporate action on the part of the Company necessary for
the authorization, execution and delivery of this Agreement, the performance of
all obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Securities has been taken or
will be taken prior to the Closing. Each of this Agreement, the Notes and the
Warrants constitutes the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

4.3 Offering. Subject in part to the truth and accuracy of each Investor’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Notes and Warrants as contemplated by this Agreement are exempt
from the registration requirements of the Act.

4.4 Valid Issuance Common Stock. The shares of Common Stock issuable upon
conversion of the Notes and upon exercise of the Warrants, when issued, sold and
delivered in accordance with the terms of the Notes and Warrants for the
consideration expressed therein, will be duly and validly issued, fully paid,
and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement, and under applicable state and
federal securities laws.



--------------------------------------------------------------------------------

SECTION 5

CONDITIONS OF THE COMPANY’S OBLIGATIONS AT EACH CLOSING

The obligations of the Company under Section 1 of this Agreement are subject to
the fulfillment on or before the Closing as specified below of each of the
following conditions unless waived by the Company:

5.1 Payment of Purchase Price. The Investor shall have delivered payment of the
Purchase Price of the Note and Warrants to be purchased by it at each Closing.

5.2 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
and Warrants pursuant to this Agreement will be duly obtained and effective as
of the applicable Closing.

5.3 Board of Director Approval. The Company’s Board of Directors shall have
approved and authorized the execution and delivery of this Agreement and the
Closing and sale of the Note and Warrants hereunder.

SECTION 6

RESTRICTIONS ON TRADING AND DISCLOSURE OF CONFIDENTIAL INFORMATION

6.1 Nondisclosure Agreement. Any information the Company has delivered to
Investor that has not been previously filed with the SEC is confidential
information (the “Confidential Information”). Each Investor acknowledges and
agrees not to disclose or use such Confidential Information, or otherwise trade
in any securities of the Company, until such financial results have been
publicly announced in a filing by the Company with the SEC.

6.2 No Short Sales. Each Investor agrees that it will not, directly or
indirectly engage in any short selling of the Company’s Common Stock (including,
without limitation, shares of Common Stock of the Company which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the SEC) or other hedging transactions which effect substantially
the same result as a short sale of such shares, for a period from the date
hereof until the Note issued to such Investor hereunder has been canceled or
converted in full according to its terms.



--------------------------------------------------------------------------------

SECTION 7

REGISTRATION RIGHTS

7.1 Registrable Securities. The term “Registrable Securities” means any shares
of Common Stock issuable upon conversion of the Notes held by Investors or
issuable upon exercise of the Warrants held by Investors or any Common Stock
issued as a dividend or other distribution with respect to, in exchange for, or
in replacement of such stock; provided, however, that any shares shall cease to
be Registrable Securities when they are (i) previously sold pursuant to a
registered public offering; (ii) previously sold pursuant to an exemption from
the registration requirements of the Act under which the transferee does not
receive “restricted securities;” (iii)previously sold in a private transaction
in which the registration rights granted under this Agreement are not assigned;
or (iv) eligible for sale without registration by such Holder within any three
(3) month period pursuant to SEC Rule 144.

7.2 Piggyback Registration.

(a) If (but without any obligation to do so) the Company proposes to register,
at the request of other Company stockholders, for resale on Form SB-2 (or other
applicable form for registration of securities for resale) any of its Common
Stock within two (2) years of the date hereof, the Company shall, at such time,
promptly give each person owning Registrable Securities (each a “Holder”
hereunder) written notice of such registration. Upon the written request of any
Holder given to the Company within fifteen (15) days after the receipt of the
Company’s notice, the Company shall cause a registration statement covering all
of the Registrable Securities that each such Holder has requested to be
registered to become effective under the Securities Act; provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section 7.2 if Form SB-2 (or any
successor form to Form SB-2 regardless of its designation) is not available for
such offering by the Holders.

(b) In connection with any offering involving an underwriting of securities, the
Company shall not be required under this Section 7.2 to include any of the
Holders’ securities in such underwriting unless such Holders accept the terms of
the underwriting as agreed upon between the Company and the underwriters
selected by it, and then only in such quantity, if any, as in the reasonable
opinion of the underwriters, marketing factors allow. Each Holder hereby agrees
that, during the period of duration, not to exceed one hundred eighty
(180) days, specified by the Company and the managing underwriter of a firm
commitment public offering of the Company’s Common Stock registered under the
Act (a “Public Offering”), it shall not, to the extent requested by the Company
and such underwriter, directly or indirectly sell, offer to sell, contract to
sell (including, without limitation, any short sale), grant any option to
purchase or otherwise transfer or dispose of (other than to investors who agree
to be similarly bound) any securities of the Company held by it at any time
during such period except common stock included in the registration.



--------------------------------------------------------------------------------

SECTION 8

MISCELLANEOUS

8.1 Survival of Representations, Warranties and Covenants. The warranties,
representations and covenants of the Company and Investors contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and all Closings and shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Investors or the
Company.

8.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

8.3 Governing Law; Venue. This Agreement is to be construed in accordance with
and governed by the internal laws of the Commonwealth of Pennsylvania without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the Commonwealth of
Pennsylvania to the rights and duties of the parties. All disputes and
controversies arising out of or in connection with this Agreement shall be
resolved exclusively by the state and federal courts located in the Commonwealth
of Pennsylvania and each party hereto agrees to submit to the jurisdiction of
said courts and agrees that venue shall lie exclusively with such courts.

8.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

8.6 Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when sent by facsimile to the number set forth
below if sent between 8:00 a.m. and 5:00 p.m. recipient’s local time on a
business day, or on the next business day if sent by facsimile to the number set
forth below if sent other than between 8:00 a.m. and 5:00 p.m. recipient’s local
time on a business day; (c) three business days after deposit in the U.S. mail
with first class or certified mail receipt requested postage prepaid and
addressed to the other party at the address set forth below; or (d) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next business day
delivery guaranteed, provided that the sending party receives a confirmation of
delivery from the delivery service provider. Each person making a communication
hereunder by facsimile shall promptly confirm by telephone to the person to whom
such communication was addressed each



--------------------------------------------------------------------------------

communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication. A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 8.6 by giving the other party written
notice of the new address in the manner set forth above.

8.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Investors holding Notes representing at least
a majority of the aggregate amount of indebtedness incurred by the Company under
all Notes issued pursuant to this Agreement. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
Securities acquired under this Agreement at the time outstanding (including
securities into which such Securities are convertible), each future holder of
all such Securities, and the Company.

8.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

8.9 Publicity. Neither party shall make any press release, statement to the
press, the public or other announcement concerning this Agreement nor the
transactions contemplated hereby prior to publicly announcing this transaction
in a filing by the Company with the SEC. After the Company has disclosed this
transaction in a filing with the SEC, each party shall cooperate with the other
party in making any press release, statement to the press, the public or other
announcement concerning this Agreement or the transactions contemplated hereby.

8.10 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

*         *         *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:

 

DUSKA THERAPEUTICS, INC.

By:  

 

 

Amir Pelleg, Ph.D. President and

Chief Operating Officer

Address: Two Bala Plaza, Suite 300

       Bala Cynwyd, PA 19004

Facsimile: 610-660-0966

Telephone: 610-660-6690



--------------------------------------------------------------------------------

INVESTOR:

 

[INVESTOR]

By:  

 

Name:   Title:  

Address:   Facsimile:   Telephone:  



--------------------------------------------------------------------------------

EXHIBIT A

 

[INVESTOR]    Principal Amount: $                     



--------------------------------------------------------------------------------

EXHIBIT B

THIS CONVERTIBLE PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS CONVERTIBLE
PROMISSORY NOTE IS CONVERTIBLE HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS (THE “STATE LAWS”). THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF REGISTRATION
OR QUALIFICATION UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION OR
QUALIFICATION THEREUNDER.

THIS CONVERTIBLE PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS CONVERTIBLE
PROMISSORY NOTE IS CONVERTIBLE ARE SUBJECT TO RESTRICTIONS ON TRANSFER CONTAINED
IN THAT CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT, DATED                     ,
WHICH RESTRICTIONS ON TRANSFER ARE INCORPORATED HEREIN BY REFERENCE.

CONVERTIBLE PROMISSORY NOTE

 

US$                       ______________   Bala Cynwyd, Pennsylvania

FOR VALUE RECEIVED, Duska Therapeutics, Inc., a Nevada corporation (the
“Company”), promises to pay to the order of                     , or its
permitted assigns (“Holder”), the principal sum of                      United
States dollars (US$            ) with interest on the outstanding principal
amount at the rate of seven percent (7%) per annum (computed on the basis of
actual calendar days elapsed and a year of 365 days) or, if less, at the highest
rate of interest then permitted under applicable law. Interest shall commence
with the date hereof and shall continue on the outstanding principal until paid
or converted in accordance with the provisions hereof. In the event that any
interest is paid on this Convertible Promissory Note (this “Note”) which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.

1. Definitions. For purposes of this Note, the following terms shall have the
following meanings:

“Conversion Price” shall mean (i) US$0.05 per share of the Common Stock of the
Company or (ii) after an Event of Default has occurred, US$0.02 per share of the
Common Stock of the Company (each as adjusted for any stock splits, stock
dividends, combinations, recapitalizations or the like).



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
shall have meanings correlative thereto.

“Security” shall mean the restricted shares of common stock of the Company owned
by Amir Pelleg, Ph.D.

“Qualified Financing” shall mean the closing of a private offering by the
Company of shares of its equity stock to an investor in one transaction for
aggregate cash proceeds to the Company of              United States dollars
(US$            ).

2. Note and Warrant Purchase Agreement. This Note is issued pursuant to the
terms of that certain Note and Warrant Purchase Agreement (the “Agreement”)
dated as of                     , by and among the Company and the investors set
forth in the Schedule of Investors attached thereto as Exhibit A. This Note
shall rank equally without preference or priority of any kind over one another,
and all payments on account of principal and interest with respect to any of the
Notes shall be applied ratably and proportionately on the outstanding Notes on
the basis of the principal amount of the outstanding indebtedness represented
thereby.

3. Maturity. Unless sooner paid or converted in accordance with the terms
hereof, the entire unpaid principal amount and all unpaid accrued interest shall
become fully due and payable on the earlier of (i) the one (1) year anniversary
of the date hereof, (ii) the acceleration of the maturity of this Note by the
Holder upon the occurrence of an Event of Default or (iii) in the event that the
Company, at any time after the date of issuance of this Note, shall effect a
Qualified Financing, then, upon twenty (20) calendar days’ written notice from
Holder to the Company (such earlier date, the “Maturity Date”).

4. Payments.

(a) Form of Payment. All payments of interest and principal (other than payment
by way of conversion) shall be in lawful money of the United States of America
to Holder, at the address specified in the Agreement, or at such other address
as may be specified from time to time by Holder in a written notice delivered to
the Company. All payments shall be applied first to accrued interest, and
thereafter to principal.

(b) Prepayment. The Company may prepay any amounts owing under this Note in
whole or in part, without the consent of the Holder, provided that (i) any such
prepayment must be preceded by at least twenty (20) calendar days’ prior written
notice from the Company to Holder, (ii) the fair market value of a share of the
Common Stock equals or exceeds five hundred percent (500%) of the Conversion
Price as determined on the date of the written notice and (iii) any such
prepayment must be accompanied by the accrued and unpaid interest on the
principal being prepaid through the date of prepayment



--------------------------------------------------------------------------------

(c) Conversion or Repayment Upon Maturity. In the event that any indebtedness
under this Note remains outstanding on the Maturity Date, then all outstanding
principal and unpaid accrued interest under this Note shall either (i) become
immediately due and payable on such date, or (ii) at the option of Holder,
convert on such date into shares of Common Stock at the Conversion Price.

5. Conversion or Repayment Upon Acquisition. In the event that the Company
sells, conveys or otherwise disposes of all or substantially all of its assets
or is acquired by way of a merger, consolidation, reorganization or other
transaction or series of transactions pursuant to which stockholders of the
Company prior to such transaction own less than fifty percent (50%) of the
voting interests in the surviving or resulting entity (an “Acquisition”), then
all outstanding principal and unpaid accrued interest under this Note shall
either (a) become immediately due and payable upon the closing of the
Acquisition, or (b) at the option of Holder, immediately prior to the closing of
the Acquisition, convert into shares of Common Stock of the Company at the
Conversion Price.

6. Conversion Upon Notice.

(a) Individual Holder Conversion. The note or any part thereof can be converted
on a basis of twenty shares of restricted common stock for each dollar
converted.

(i) Holder shall have the right to convert all or any portion of the outstanding
principal and unpaid accrued interest owing under this Note into shares of
Common Stock at the Conversion Price upon surrender to the Company of this Note
at the principal office of the Company accompanied by a written conversion
request notice at least twenty (20) days prior to the date of requested
conversion.

(ii) During the twenty (20) day prepayment notice period described in Section 4,
Holder shall have the right to convert all or any portion of the indebtedness
owing under this Note into shares of Common Stock at the Conversion Price upon
surrender to the Company of this Note at the principal office of the Company
accompanied by a written conversion request notice.

(b) Effectiveness of Conversion. Any conversion pursuant to this Section 6 shall
be deemed to have been effected as of the close of business on the date on which
this Note is surrendered at the principal office of the Company pursuant to
Section 6(a)(ii), together with a written conversion request notice. At such
time as such conversion has been effected, the rights of Holder under this Note,
to the extent of the conversion, shall cease, and Holder shall thereafter be
deemed to have become the holder of record of the shares of capital stock
issuable upon such conversion.

(c) Issuance of Certificates. As soon as is reasonably practicable after a
conversion has been effected, the Company shall deliver to Holder a certificate
or certificates representing the number of shares of capital stock (excluding
any fractional share) issuable by reason of such conversion in such name or
names and such denomination or denominations as Holder has specified.



--------------------------------------------------------------------------------

(d) No Fractional Shares. If any fractional share of capital stock would, except
for the provisions hereof, be deliverable upon conversion of this Note, the
Company, in lieu of delivering such fractional share, shall pay an amount equal
to the value of such fractional share, as determined by the per share conversion
price used to effect such conversion.

(e) Issuance Costs. The issuance of certificates for shares of capital stock
issuable upon conversion of this Note shall be made without charge to Holder for
any issuance tax in respect thereof or other cost incurred by the Company in
connection with such conversion and the related issuance of such shares of
capital stock. Upon conversion of this Note, the Company shall take all such
actions as are necessary in order to ensure that the capital stock issuable with
respect to such conversion shall be validly issued, fully paid and
nonassessable.

(f) Compliance with Laws and Regulations. The Company shall take all such
actions as may be necessary to assure that all shares of capital stock issued
upon conversion may be so issued without violation of any applicable law or
governmental regulation or any requirement of any domestic securities exchange
upon which such shares of capital stock may be listed (except for official
notice of issuance which shall be immediately delivered by the Company upon such
issuance).

7. Security. To guarantee to the Holder that the loan represented by this Note
will be paid in full, Amir Pelleg, Ph.D. (“Pelleg”) as an individual, grants to
the Holder a continuing security interest in and to all of his right, ownership
and title to Five Hundred Thousand (500,000) shares of restricted common stock
of the Company. Pelleg further agrees to give to the Holder a continuing
security interest in the proceeds of the pledged stock. Pelleg further grants to
the Holder possession and control of the stock as security. Pelleg agrees to
sign any financing statement which may be required under the Uniform Commercial
Code and to provide an executed medallion guaranteed stock power to be attached
to the physical stock certificate. Pelleg authorizes the Holder to sign such
financing statements in his name and to file them.

At such time as the Note is paid in full or the Holder exercises its right to
convert the Note to common stock, the stock certificate(s) representing Five
Hundred Thousand (500,000) shares of restricted common stock will be returned to
Pelleg within five (5) business days.

8. Events of Default.

(a) Definition. For purposes of this Note, an Event of Default shall be deemed
to have occurred if:

(i) any indebtedness under this Note is not paid when and as the same shall
become due and payable, whether at maturity, by acceleration, or otherwise, and
any such amount shall remain unpaid for a period of ten (10) days after Holder
has provided notice to the Company of such failure to make timely payment;

(ii) default shall occur in the observance or performance of any other covenant,
obligation or agreement of the Company under this Note or the Agreement, which
shall remain uncured for a period of twenty (20) days after Holder has provided
notice to the Company of such default; or



--------------------------------------------------------------------------------

(iii) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (B) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property if such
appointment is not terminated or dismissed within thirty (30) days, (C) make an
assignment for the benefit of creditors, (D) be adjudicated as bankrupt or
insolvent, (E) institute any proceedings under the United States Bankruptcy Code
or any other federal or state bankruptcy, reorganization, receivership,
insolvency or other similar law affecting the rights of creditors generally, or
file a petition or answer seeking reorganization or an arrangement with
creditors to take advantage of any insolvency law, or file an answer admitting
the material allegations of a bankruptcy, reorganization or insolvency petition
filed against it, or (F) become subject to any proceedings under the United
States Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, which proceeding is not dismissed within thirty (30) days of filing,
or have an order for relief entered against it in any proceeding under the
United States Bankruptcy Code.

(b) Consequences of Events of Default.

(i) If an Event of Default occurs, all indebtedness under this Note shall become
immediately due and payable without any action on the part of Holder. The
Company agrees to pay Holder all reasonable out-of-pocket costs and expenses
incurred by Holder in any effort to collect indebtedness under this Note,
including reasonable attorney fees, and to pay interest at the highest rate
permitted by applicable law on such costs and expenses to the extent not paid
when demanded.

(ii) Holder shall also have any other rights which Holder may have been afforded
under any contract or agreement at any time and any other rights which Holder
may have pursuant to applicable law.

(iii) Holder shall have the right to transfer the Five Hundred Thousand
(500,000) shares of restricted stock of the Company held as security to its name
or the name of an assign.

9. Lost, Stolen, Destroyed or Mutilated Notes. In case any Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of any mutilated Note, or in lieu of any
Note lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft or destruction of such Note.

10. Governing Law. This Note is to be construed in accordance with and governed
by the internal laws of the Commonwealth of Pennsylvania without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the Commonwealth of Pennsylvania to
the rights and duties of the Company and the Holder. All disputes and
controversies arising out of or in connection with this Note shall be



--------------------------------------------------------------------------------

resolved exclusively by the state and federal courts located in the Commonwealth
of Pennsylvania, and each of the Company and the Holder hereto agrees to submit
to the jurisdiction of said courts and agrees that venue shall lie exclusively
with such courts.

11. Amendment. Any term of this Note may be amended and the observance of any
term of this Note may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the holder of this Note. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon the Company and the Holder
of this Note.

12. Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Note shall be made in
accordance with Section 8.6 of the Agreement.

13. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

DUSKA THERAPEUTICS, INC. By:  

 

  Amir Pelleg, Ph.D. President and Chief Operating Officer  

 

  Amir Pelleg, Ph.D., individually



--------------------------------------------------------------------------------

EXHIBIT C

THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS (THE
“STATE LAWS”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF REGISTRATION OR QUALIFICATION UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION OR QUALIFICATION THEREUNDER.

THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER ARE SUBJECT TO RESTRICTIONS ON
TRANSFER CONTAINED IN THAT CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT, DATED
                    , WHICH RESTRICTIONS ON TRANSFER ARE INCORPORATED HEREIN BY
REFERENCE.

Dated:                     

WARRANT TO PURCHASE

COMMON STOCK OF

DUSKA THERAPEUTICS, INC.

This certifies that                     , or assigns (collectively, the
“Holder”), for value received, is entitled to purchase, at the Stock Purchase
Price (as defined below), from Duska Therapeutics, Inc., a Nevada corporation
(the “Company”), up to                     fully paid and nonassessable shares
(each a “Warrant Share,” and collectively the “Warrant Shares”) of the common
stock of the Company, par value $0.001 per share (“Common Stock”).

This Warrant is issued pursuant to the terms of that certain Note and Warrant
Purchase Agreement (the “Agreement”) dated as of                     , by and
among the Company and the investors set forth in the Schedule of Investors
attached thereto as Exhibit A.

Unless sooner terminated earlier as provided herein, this Warrant shall be
exercisable at any time up to and including 5:00 p.m. (Pacific Time) on the five
(5) year anniversary of the date hereof (the “Expiration Date”), upon surrender
to the Company at its principal office (or at such other location as the Company
may advise the Holder in writing) of this Warrant properly endorsed with (i) the
Form of Subscription attached hereto duly completed and executed, (ii) payment,
pursuant to Section 2 of this Warrant, of the aggregate Stock Purchase Price for
the number of shares for which this Warrant is being exercised determined in
accordance with the provisions hereof, and (iii) any documents reasonably
requested by the Company to be executed by the Holder, including without
limitation a stock purchase agreement. The Stock Purchase Price and the number
of shares purchasable hereunder are subject to adjustment as provided in
Section 4 of this Warrant.



--------------------------------------------------------------------------------

For purposes of this Warrant, the term “Stock Purchase Price” shall mean US$
0.15 per Warrant Share.

1. Exercise; Issuance of Certificates; Acknowledgement. This Warrant is
exercisable at the option of the holder of record hereof, at any time or from
time to time from or after issuance up to the Expiration Date for all or any
part of the Warrant Shares (but not for a fraction of a share) which may be
purchased hereunder. The Company agrees that the shares of Common Stock
purchased under this Warrant shall be and are deemed to be issued to the Holder
hereof as the record owner of such shares as of the close of business on the
date on which this Warrant shall have been surrendered, properly endorsed, the
completed, executed Form of Subscription delivered and payment made for such
shares. Certificates for the shares of the Common Stock so purchased, together
with any other securities or property to which the Holder hereof is entitled
upon such exercise, shall be delivered to the Holder hereof by the Company at
the Company’s expense within a reasonable time after the rights represented by
this Warrant have been so exercised. Each certificate so delivered shall be in
such denominations of the Warrant Shares as may be requested by the Holder
hereof and shall be registered in the name of such Holder. In case of a purchase
of less than all the Warrant Shares, the Company shall execute and deliver to
Holder within a reasonable time an Acknowledgement in the form attached hereto
indicating the number of Warrant Shares which remain subject to this Warrant, if
any.

2. Payment for Shares. The aggregate purchase price for Warrant Shares being
purchased hereunder shall be paid by cash or wire transfer of immediately
available United States funds.

3. Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock,
or other securities and property, when and as required to provide for the
exercise of the rights represented by this Warrant.

4. Adjustment of Stock Purchase Price and Number of Shares. The number of shares
of Common Stock purchasable upon exercise of this Warrant and the Stock Purchase
Price shall be subject to adjustment from time to time as follows:

4.1 Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide the Common Stock by
split-up or otherwise, or combine or issue additional shares thereof, or issue
Common Stock as a dividend



--------------------------------------------------------------------------------

with respect to any shares thereof, the number of shares of Common Stock
issuable on the exercise of this Warrant shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination. Appropriate adjustments shall also be
made to the Stock Purchase Price payable per share, but the aggregate purchase
price payable for the total number of shares of Common Stock purchasable under
this Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 4.1 shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

4.2 Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the Common Stock (other
than as a result of a subdivision, combination or stock dividend provided for in
Section 4.1 above or Section 5 below) then, as a condition of such
reclassification, reorganization or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the holder of this Warrant, so that the holder of this
Warrant shall have the right at any time prior to the expiration of this Warrant
to purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities and
property receivable in connection with such reclassification, reorganization or
change by a holder of the same number of shares of Common Stock as were
purchasable by the holder of this Warrant immediately prior to such
reclassification, reorganization or change.

4.3 Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, the Company
shall promptly notify the holder of such event and of the number of shares of
Common Stock or other securities or property thereafter purchasable upon
exercise of the Warrant.

4.4 Other Notices. If at any time:

(1) the Company shall declare any cash dividend upon its Common Stock;

(2) there shall be any capital reorganization or reclassification of the capital
stock of the Company; or consolidation or merger of the Company with, or sale of
all or substantially all of its assets to, another corporation or other business
entity; or

(3) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company (each of item (1) through (3) of this subsection shall
be, for purposes of this Warrant, a “Corporate Transaction”);

then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and (b) in the case of any such
reorganization,



--------------------------------------------------------------------------------

reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, at least twenty (20) days prior written notice of the date when the
same shall take place; provided, however, that the Holder shall make a best
efforts attempt to respond to such notice as early as possible after the receipt
thereof. Any notice given in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, the date on which the holders of
Common Stock shall be entitled thereto. Any notice given in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such Corporate Transaction.

5. Termination Upon a Corporate Transaction. Effective upon the consummation of
a merger, consolidation, reorganization or other transaction or series of
transactions pursuant to which stockholders of the Company prior to such
transaction own less than fifty percent (50%) of the voting interests in the
surviving or resulting entity, this Warrant shall automatically terminate.

6. No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a stockholder of the Company or any other matters or any
rights whatsoever as a stockholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.

7. Warrants Transferable. Subject to compliance with applicable federal and
state securities laws and the transfer restrictions set forth in the Agreement,
under which this Warrant was issued, this Warrant and all rights hereunder may
be transferred, in whole or in part, without charge to the holder hereof (except
for transfer taxes), upon surrender of this Warrant properly endorsed and in
compliance with the provisions of the Agreement.

8. Lost Warrants. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

9. Modification and Waiver. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holder of this Warrant. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon the
Company and the Holder of this Warrant.

10. Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Warrant shall be made in
accordance with Section 8.6 of the Agreement.



--------------------------------------------------------------------------------

11. Titles and Subtitles; Governing Law; Venue. The titles and subtitles used in
this Warrant are used for convenience only and are not to be considered in
construing or interpreting this Warrant. This Warrant is to be construed in
accordance with and governed by the internal laws of the Commonwealth of
Pennsylvania without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the Commonwealth of Pennsylvania to the rights and duties of the Company and the
Holder. All disputes and controversies arising out of or in connection with this
Warrant shall be resolved exclusively by the state and federal courts located in
the Commonwealth of Pennsylvania, and each of the Company and the Holder hereto
agrees to submit to the jurisdiction of said courts and agrees that venue shall
lie exclusively with such courts.

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.

 

DUSKA THERAPEUTICS, INC. By:  

 

 

Amir Pelleg, Ph.D., President and

Chief Operating Officer



--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

To:                                         

The undersigned, the holder of a right to purchase shares of Common Stock of
Duska Therapeutics, Inc. (the “Company”) pursuant to that certain Warrant to
Purchase Common Stock of the Company (the “Warrant”), dated as of
                    , hereby irrevocably elects to exercise the purchase right
represented by such Warrant for, and to purchase thereunder,
                                         (            ) shares of Common Stock
of the Company and herewith makes payment of
                                         Dollars (US$                    )
therefore by wire transfer of immediately available United States funds.

The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in Section 3 of the Note and Warrant Purchase Agreement, dated as of
                    , by and among the Company and the investors listed on
Exhibit A thereto.

DATED:                     

 

[INVESTOR] By:  

 

Name:  

 

Its:  

 